PER CURIAM.
ZK Yacht Sales and Alan Charlap appeal from the summary judgment entered in favor of Advanced Marketing Systems Corporation and Douglas Pierce, plaintiffs in the trial court. We find that the deposition of Charlap filed with -the .trial court raises issues of fact material to the plaintiffs’ action for breach of contract. Holl v. Talcott, 191 So.2d 40 (Fla.1966). We reverse the summary judgment and remand for further proceedings.
REVERSED AND REMANDED.
KLEIN, TAYLOR and HAZOURI, JJ., concur.